THE THIRTEENTH COURT OF APPEALS

                                     13-21-00377-CV


            IN THE MATTER OF THE MARRIAGE OF ROGELIO GUERRA
                        AND SUSAN RABEL GUERRA


                                     On Appeal from the
                      197th District Court of Cameron County, Texas
                         Trial Court Cause No. 2019-DCL-02658


                                      JUDGMENT

       This Court’s judgment issued on August 18, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

November 10, 2022